           Case 1:19-cr-00104-DAD-BAM Document 21 Filed 04/15/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00104 DAD BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         AND ORDER
14   TONYA TATE,                                        DATE: April 27, 2020
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on April 27, 2020. On March 17, 2020, this Court issued

18 General Order 611, addressing COVID-19 and attendant public health advisories.

19          Although the General Order addresses the district-wide health concern, the Supreme Court has

20 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
21 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

22 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

23 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

24 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

25 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

26 orally or in writing”).
27          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

28 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00104-DAD-BAM Document 21 Filed 04/15/20 Page 2 of 4


 1 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 2 justice served by taking such action outweigh the best interest of the public and the defendant in a

 3 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 4 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 5 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 6 a speedy trial.” Id.

 7          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 8 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

 9 natural disasters, or other emergencies, this Court has discretion to order a continuance in such
10 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

11 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

12 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

13 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

14 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

15 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

16          In light of the societal context created by the foregoing, this Court should consider the following

17 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

18 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

19 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

20 pretrial continuance must be “specifically limited in time”).
21                                                 STIPULATION

22          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

23 through their counsel of record, hereby stipulate as follows:

24          1.      By previous order, this matter was set for status on April 27, 2020.

25          2.      By this stipulation, the parties now move to continue the status conference until June 8,

26 2020, and to exclude time between April 27, 2020, and June 8, 2020, under Local Code T4.
27          3.      The parties agree and stipulate, and request that the Court find the following:

28                  a)      The government has produced the discovery associated with this case including

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00104-DAD-BAM Document 21 Filed 04/15/20 Page 3 of 4


 1        investigative reports and other documents. All of this discovery has been either produced

 2        directly to counsel and/or made available for inspection and copying. The government also

 3        provided a plea offer to defendant.

 4               b)      Counsel for defendant desires additional time to consult with his client regarding

 5        the current charges, to complete review of the discovery, to discuss potential resolutions with his

 6        client, to obtain and review his client’s relevant medical information, to prepare any necessary

 7        pretrial motions, and to otherwise prepare for trial.

 8               c)      The parties believe that failure to grant the above-requested continuance would

 9        deny them reasonable time necessary for effective preparation, taking into account the exercise

10        of due diligence.

11               d)      The parties agree to the continuance.

12               e)      In addition to the public health concerns cited by General Order 611 and

13        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14        this case because:

15                       (i) The status conference involves individuals with high-risk factors, such as age,

16                       and medical conditions.

17                       (ii) Counsel or other relevant individuals have been encouraged to telework and

18                       minimize personal contact to the greatest extent possible. It will be difficult to

19                       avoid personal contact should the status conference proceed.

20               f)      Based on the above-stated findings, the ends of justice served by continuing the

21        case as requested outweigh the interest of the public and the defendant in a speedy trial as

22        prescribed by the Speedy Trial Act.

23               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24        et seq., within which trial must commence, the time period of April 27, 2020 to June 8, 2020,

25        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26        because it results from a continuance granted by the Court at the parties’ request on the basis of

27        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28        of the public and the defendant in a speedy trial.

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00104-DAD-BAM Document 21 Filed 04/15/20 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: April 14, 2020                                  MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ MELANIE L. ALSWORTH
 8                                                           MELANIE L. ALSWORTH
                                                             Assistant United States Attorney
 9
10
     Dated: April 14, 2020                               /s/GARY HUSS
11                                                       GARY HUSS
                                                         Attorney for Defendant
12

13

14                                                   ORDER
15
            IT IS SO ORDERED that the Status Conference is continued from April 27, 2020 to June 8,
16
     2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
17
     U.S.C.§ 3161(h)(7)(A), B(iv).
18

19 IT IS SO ORDERED.

20      Dated:    April 15, 2020                              /s/ Barbara   A. McAuliffe            _
21                                                    UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
